Citation Nr: 0901243	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-41 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability (claimed as substance induced mood disorder).

2.  Entitlement to service connection for a genital 
disability.

3.  Entitlement to service connection for a dental 
disability, for compensation or VA outpatient dental 
treatment purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1982 to February 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March 2004 
and February 2005 rating decisions by the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

Notably, in October 2007 the RO issued a statement of the 
case in the matters of the rating and effective date of award 
of service connection for lumbosacral disability.  The 
veteran did not submit a substantive appeal in those matters, 
and they are not before the Board.  In August 2008 the RO 
informed the veteran of a proposal to reduce the rating for 
his lumbosacral disability from 20 to 10 percent.  He filed a 
notice with the proposal, and submitted additional evidence 
in the matter.  The RO then issued a rating which terminated 
the proposal to reduce, and continued the rating previously 
assigned.  That is the last action in that matter, and it 
likewise is not before the Board.  


FINDINGS OF FACT

1.  A compensable psychiatric disability was not manifested 
in service; a psychosis was not manifested in the first 
postservice year; a preponderance of the evidence is against 
a finding that the veteran has a compensable psychiatric 
disability related to his active service; any psychiatric 
disability he has as a result alcohol and drug abuse is not a 
compensable disability.

2.  A genital disability was not manifested in service and 
such disability is not currently shown.

3.  It is not shown that the veteran has a dental disability 
for which compensation is payable; and there is no indication 
of a current dental disability that is a residual of combat 
wounds or other trauma in service.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, is not 
warranted; to the extent that the veteran seeks service 
connection for disability due to alcohol and drug abuse, such 
claim lacks legal merit.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for a genital disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

3.  Service connection for a dental disability, for 
compensation or VA outpatient dental treatment purposes is 
not warranted.  38 U.S.C.A. §§ 1131, 1712 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Via letters in June 2003, September 2004 and November 2004, 
the veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  Although complete VCAA 
notice was not provided to the veteran prior to the initial 
adjudications in these matters, he has had ample opportunity 
to supplement the record and to participate in the 
adjudicatory process following all critical notice.  The 
claims were reajudicated after all essential notice was 
given.  See January 2008 supplemental statement of the case.  
He is not prejudiced by any notice deficiency, including in 
timing, earlier in the process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A January 2008 letter 
provided such notice.  As noted above, the claims were 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect as to such notice.  

The veteran's service treatment records (STRs), VA treatment 
records, and Social Security Administration (SSA) records are 
associated with his claims file.  He was afforded VA 
examinations as to his claims of service connection for 
psychiatric and genital disabilities.  The Board has 
considered whether a VA dental examination is necessary.  
Because there is no competent evidence that the veteran 
sustained dental trauma, or suffered dental disease in 
service, the Board finds that a VA dental examination or 
medical opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(A).  The veteran  has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of these claims. 



Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs (emphasis added).  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Psychiatric disability:

The veteran's STRs do not show any complaints, symptoms, 
diagnosis, or treatment pertaining to a psychiatric 
disability.  A March 1984 record shows that he was enrolled 
in the Alcohol and Drug Abuse Prevention and Control Program 
(ADAPCP).  On the ADAPCP record the primary diagnosis was 
alcohol.  He denied drug abuse.  On service separation 
examination, the veteran complained of nervousness and 
depression; however, psychiatric evaluation was normal. 

VA outpatient treatment records from January to February 1997 
show that the veteran was in a detoxification program.  Axis 
I diagnosis was alcohol and drug dependency with amphetamines 
and marijuana.  SSA records also show treatment for alcohol 
and drug abuse.  VA records from November 2003 to November 
2005 show ongoing psychiatric treatment and include a 
diagnosis of bipolar disorder.
On January 2004 VA examination, the veteran reported that he 
abused drugs while in the military and that the longest he 
would go without using drugs was two to three days.  He 
indicated that his current problems are paranoid ideation, 
anger, feelings of guilt and shame, and inappropriately-bold 
social behavior.  He specifically noted that all of his 
symptoms are worse when he is abusing alcohol than when he is 
sober.  Mental status examination revealed that he was 
extremely polite and attentive.  There was no indication of 
psychosis or obvious cognitive impairment.  He showed strong 
signs of externalizing blame elsewhere.  He was able to 
remember three of three colored objects after a single trial.  
He showed no problems in abstract reasoning.  He completed 
Serial 3's accurately.  He was dressed somewhat shabbily.  
The examiner noted that the veteran reported a very extensive 
history of alcohol and drug abuse, and that it was abundantly 
clear that his problems with psychological functioning were 
substance related.  The Axis I diagnoses were substance 
induced mood disorder with mixed features; alcohol 
dependence; and polysubstance dependence in sustained 
remission.  He noted that there was no indication, that any 
psychotic disorder was independent of problems that are 
substance-induced.

In several statements, the veteran has contended that he was 
given drugs by a superior while in service and that is why he 
suffers from mood problems today.

As was noted, the veteran received treatment (extent unclear) 
for alcoholism in service, and has stated that he began using 
drugs during his active service, both of which contributed to 
his mood disorder.  Conceding for the sake of argument that 
the veteran's drug and alcohol abuse indeed began in service, 
because service connection for disability due to such abuse 
is specifically prohibited by statute (See 38 U.S.C.A. 
§ 1131) any claim of service connection for primary alcohol 
or drug abuse lacks legal merit, and must be denied.  

As a compensable psychiatric disability was not noted in 
service, or clinically noted post-service prior to 2005, 
service connection for a psychiatric disability (to include 
bipolar disorder) on the basis that it became manifest in 
service and persisted is not warranted.  A psychosis is not 
shown to have been manifested in the first postservice year.  
Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 also do 
not apply.  

Furthermore, the preponderance of the evidence is against a 
finding that the veteran has a non-alcohol or drug-induced 
psychiatric disability.  Regardless, no medical professional 
has otherwise (i.e., than as to alcohol or drug abuse 
therein) related any of the veteran's various psychiatric 
diagnoses to his service or to any event therein.  To the 
contrary, the veteran's various psychiatric diagnoses have 
been related to his alcohol/substance abuse (which, as noted, 
is not a compensable disability).   See 38 U.S.C.A. § 1131.  

In light of the foregoing, the preponderance of the evidence 
is against this claim.  Accordingly, it must be denied.

Genital disability:

The veteran's STRs contain no mention of complaints of, or 
treatment for, a genital disability.  A March 1984 record 
shows a groin injury which resulted in his penis becoming 
swollen and blue.  The examiner noted a small abrasion on the 
left side of his penis.  No other follow-up is noted.  On 
service separation examination, no pertinent abnormalities 
were found on clinical evaluation.  Postservice records (to 
include VA and SSA) do not mention complaints or treatment 
pertaining to a genital disability.

On January 2004 VA examination, it was noted that the 
veteran's testicles both descended into the scrotum, and were 
normal in size, shape, contour, and consistency, and without 
tenderness.  His penis was normal size, shape, and contour, 
without evidence of deformity.  There was no inguinal 
hernias, no inguinal adenopathy.  The examiner stated that he 
did not see any significant disability residual related to 
the veteran's genitourinary complaints.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record contains no competent evidence that the veteran 
now has (or at any time during the appeal period had) the 
disability for which service connection is sought.  A genital 
disability is not shown in the medical records associated 
with the veteran's claims file, and he has not identified any 
treatment provider whose records might show such disability.  
Significantly, VA examination specifically found he has no 
such disability.

The veteran was advised that to establish service connection 
for a disability, as a threshold requirement he must show he 
actually has such disability.  He has not submitted any 
competent evidence that he has a genital disability.  Thus, 
with respect to this disability, the initial threshold 
requirement necessary to substantiate a service connection 
claim, competent (medical) evidence of current disability, is 
not met.  See Brammer, supra.  Accordingly, this claim must 
be denied.

Dental disability:

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service- 
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Under 38 U.S.C.A. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal diseases are to be considered service-connected 
only for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.

Considering the evidence in light of the above, the Board 
finds that the veteran does not have a compensable dental 
disability.  He has not submitted any competent (medical) 
evidence showing that he suffers from any of the disabilities 
included under 38 C.F.R. § 4.150.  Based upon the foregoing, 
the Board concludes that there is no basis under the law for 
the award of compensation for any current dental condition.  
His current dental condition does not fall under the 
categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150.

Likewise, the Board finds that there is no basis for the 
grant of service connection for a dental condition for VA 
outpatient dental treatment purposes.  The regulations 
provide classes of eligibility for VA outpatient dental 
treatment, defining the circumstances under which treatment 
may be authorized.  38 C.F.R. § 17.161.  The veteran has not 
met the requirements for eligibility for outpatient treatment 
as outlined in any of the one classes.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. 
§ 17.161(c).  The significance of a finding a dental 
condition is due to trauma in service is that a veteran will 
be eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  For the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997).

The regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  Accordingly, "service trauma" does not 
include the veteran's contention that when he had his wisdom 
teeth removed another tooth was damaged.  A January 1985 
service dental record shows that he had three wisdom teeth 
extracted numbers 1, 16 and 32.  No chronic disability is 
shown to have arisen from such procedure.  The service 
treatment records are silent for any treatment necessitated 
by in- service combat wounds or other dental trauma.  
Accordingly, service connection for a dental disability on 
the basis that such is due to dental trauma must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
as the preponderance of evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a psychiatric disability (claimed as 
substance-induced mood disorder) is denied.

Service connection for a genital disability is denied.

Service connection for a dental condition, for compensation 
purposes and for VA outpatient dental treatment purposes is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


